DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application Nos. 61/794,422, 61/761,046, 61/758,624 and 61/734,256, which have a filing date prior to March 16, 2013.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the parent application.  More specifically, claim 11 of the claims filed 9/12/2019 lacks support in the earlier-filed provisional applications because those applications fail to disclose the method “wherein the donor sequence is flanked by short overhangs that are compatible with overhangs generated by each RNA-guided endonuclease.”  Thus, the effective filing date of at least one claim appeared to be 12/5/2013, which is the filing date of PCT/US2013/073307.  See pages 2-4 of the Office action mailed 12/9/2019.
CONSEQUENTLY, THE AIA  INDICATOR IN THE INSTANT APPLICATION HAS BEEN CHANGED FROM ITS INITIAL SETTING OF “NO” TO THE MODIFIED SETTING OF “YES”.
Accordingly, this application is/will be examined under the AIA  (First-Inventor-to-File) law.  Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status:  Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 	Receipt is acknowledged of an amendment, filed 12/21/2020, in which claims 1, 6, 7, 9-21 and 23-26 were cancelled, and claims 27-49 were newly added.  Claims 27-49 are pending.

Election/Restrictions
Newly submitted claims 46-49 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I. Claims 27-45, drawn to a method for modifying a chromosomal sequence in a eukaryotic cell, comprising introducing first and second nickase systems into the eukaryotic cell, classified in C12N 15/63.
Group II. Claims 46-49, drawn to a composition comprising a first and second CRISPR-Cas9 nickase system, classified in C12N 9/22, C12N 15/11, and C12N 2310/20.
Inventions of Group II and Group I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 46-49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 27-45 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
14/649,777, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In the reply filed 12/21/2020, independent claim 27 was newly added.  The claim requires “introducing a first CRISPR-Cas9 nickase system into the eukaryotic cell, the first system comprising: (a)(i) a first modified CRISPR-Cas9 protein having an HNH domain mutation or a RuvC domain mutation such that it is capable of cleaving one strand of a double-stranded sequence, or a nucleic acid encoding the first modified CRISPR-Cas9 protein, and (a)(ii) a first guide RNA comprising a first region having complementarity to a first target site in the one strand of the chromosomal sequence and a second region that interacts with the first modified CRISPR-Cas protein, or a nucleic acid encoding the first guide RNA; and introducing a second CRISPR-Cas9 nickase system into the eukaryotic cell, the second system comprising: (b)(i) a second modified CRISPR-Cas9 protein having an HNH domain mutation or a RuvC domain mutation such that it is capable of cleaving an opposite strand of the double-stranded sequence, or a nucleic acid encoding the second modified CRISPR-Cas9 protein, and (b)(ii) a second guide RNA or a nucleic acid encoding the second guide RNA, the second guide RNA comprising a first region having complementarity to a second target site in the one strand or the opposite strand of the chromosomal sequence and a second region that interacts with the second modified CRISPR-Cas9 protein.”  The claim requires introducing two CRISPR-Cas9 nickase systems, each comprising a modified CRISPR-Cas9 protein having an HNH domain mutation or a RuvC domain mutation to provide Cas9 nickase function, and a guide RNA.  In part (a)(ii), the claim specifically states, “a first guide RNA comprising a first region having complementarity to a first target site in the one strand of the chromosomal sequence.”  In part (b)(ii), the claim specifically each guide RNA binds to the same strand of the chromosome.  Dependent claim 28 sets forth the following combinations of first and second modified CRISPR-Cas9 proteins:
the first modified CRISPR-Cas9 protein has an HNH domain mutation and the second modified CRISPR-Cas9 protein has a RuvC domain mutation; or 
the first modified CRISPR-Cas9 protein has a RuvC domain mutation and the second modified CRISPR-Cas9 protein has an HNH domain mutation; or 
the first modified CRISPR-Cas9 protein has an HNH domain mutation and the second modified CRISPR-Cas9 protein has an HNH domain mutation; or 
the first modified CRISPR-Cas9 protein has a RuvC domain mutation and the second modified CRISPR-Cas9 protein has a RuvC domain mutation

The prior art teaches that when Cas9 has a RuvC domain mutation it cleaves the noncomplementary strand (i.e., the one strand of the claim), and when Cas9 has an HNH domain mutation, it cleaves the complementary strand (i.e., the other strand of the claim) (Jinek et al. Science, Vol. 337, pages 816-821, August 17, 2012, cited on an IDS; e.g., page 817, paragraph bridging columns).  Thus, when both Cas9 nickases have a mutation in the same domain (i.e., the third and fourth options of claim 28), one guide RNA must bind to the “one strand,” and the other must bind to the “other strand” to create the double-stranded break required by the independent claim.  When the Cas9 nickases have mutations in two different domains, the guide RNAs must bind to the same strand (both the “one strand” of the claims) to create the double-stranded break required by the independent claim.
	Paragraph [0022] of the ‘777 specification provides literal support for Cas9 proteins with a mutation in either a RuvC domain or HNH domain to create a Cas9 protein that is able to introduce a nick into a double-stranded nucleic acid, which is also known as a nickase.  This 
Paragraph [0066] of the ‘777 specification provides support for a method of modifying a chromosomal sequence using an RNA-guided endonuclease by “introducing one RNA-guided endonuclease to cleave one strand of a double-stranded sequence (or encoding nucleic acid) and two guide RNAs (or encoding DNA) into a cell or embryo, wherein each guide RNA directs the RNA-guided endonuclease to a specific target site, at which site the modified endonuclease cleaves one strand (i.e., nicks) of the double-stranded chromosomal sequence, and wherein the two nicks are in opposite strands an in close enough proximity to create a double-stranded break.”  This paragraph refers to Fig. 3A, which is described at paragraph [0011].  The two RNA guided endonucleases shown in the drawing are a result of the introducing of one Cas9 nickase protein that forms a complex with two different guide RNAs.  Fig. 3A shows the following:

    PNG
    media_image1.png
    294
    670
    media_image1.png
    Greyscale



The drawings do not show the NiCas-L and NiCas-R RNA-guided proteins binding to the same strand to cleave opposite strands.  The original claims of the ‘777 application do not contain the recited combination of elements.  There is no disclosure of guide RNAs that have complementarity to the same strand of a double-stranded chromosomal sequence, which are 
Accordingly, claims 27-45 have an effective filing date of 6/21/2016, which is the filing date of the instant application.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 12/21/2020, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.
	Non-patent literature citation #1 was not considered, because the citation does not identify the publication by publisher, author (if any), title, relevant pages of the publication, date and place of publication as required by 37 CFR 1.98(b)(5).  The IDS refers to “D12,” which is not serve to identify the publication.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 27 is objected to because of the following informalities:
At line 12, the phrase “CRISPR-Cas protein” should be amended to recite “CRISPR-Cas9 protein” so that consistent claim terminology is used.


Claim 30 is objected to because of the following informalities:
The claim recites, “wherein the first modified CRISPR-Cas9 protein and/or the second modified CRISPR-Cas9 protein is/are codon optimized for expression in the eukaryotic cell.”  One would immediately recognize the typographical errors in this claim.  The knowledge and skill of one in the art would allow one to recognize that nucleic acid molecules contain codons, which can be optimized.  Proteins do not contain codons, and thus are not codon optimized.  See also paragraphs [0005] and [0057], and Table 2 of the specification.  The claim should be amended to recite, “wherein the nucleic acid encoding the first modified CRISPR-Cas9 protein and/or the nucleic acid encoding the second modified CRISPR-Cas9 protein is/are codon optimized for expression in the eukaryotic cell.”  
Appropriate correction is required.

Claim 43 is objected to because of the following informalities:
The claim recites, “wherein the first modified CRISPR-Cas9 protein and/or the second modified CRISPR-Cas9 protein is/are codon optimized for expression in the eukaryotic cell.”  One would immediately recognize the typographical errors in this claim.  The knowledge and skill of one in the art would allow one to recognize that nucleic acid molecules contain codons, which can be optimized.  Proteins do not contain codons, and thus are not codon optimized.  See also paragraphs [0005] and [0057], and Table 2 of the specification.  The claim should be amended to recite, “wherein the nucleic acid encoding the first modified CRISPR-Cas9 protein   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the addition of new claim 36 in the reply filed 12/21/2020.
	Claim 36 is vague and indefinite in that the metes and bounds of the phrase “wherein the first modified CRISPR-Cas9 protein and/or the second modified CRISPR-Cas9 protein comprises a D10A mutation (referring to the position number of a Streptococcus pyogenes Cas9 protein)” are unclear.  It is unclear if the parenthetical phrase is limiting in the claim.  Thus, it is unclear if the CRISPR-Cas9 protein is a Streptococcus pyogenes Cas9 protein with a D10A mutation, or if the claims encompass any CRISPR-Cas9 protein with a mutation that is analogous in structure/and or function to the Streptococcus pyogenes Cas9 protein with a D10A mutation.  If the mutation is only analogous, it is unclear how the position of the mutation in the unnamed Cas9 protein relates to the D10A position of Streptococcus pyogenes Cas9.  It would be Streptococcus pyogenes Cas9 comprising a D10A mutation.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the reply filed 12/21/2020, independent claim 27 was newly added.  The claim requires “introducing a first CRISPR-Cas9 nickase system into the eukaryotic cell, the first system comprising: (a)(i) a first modified CRISPR-Cas9 protein having an HNH domain mutation or a RuvC domain mutation such that it is capable of cleaving one strand of a double-stranded sequence, or a nucleic acid encoding the first modified CRISPR-Cas9 protein, and (a)(ii) a first guide RNA comprising a first region having complementarity to a first target site in the one each guide RNA binds to the same strand of the chromosome.  Dependent claim 28 sets forth the following combinations of first and second modified CRISPR-Cas9 proteins:
the first modified CRISPR-Cas9 protein has an HNH domain mutation and the second modified CRISPR-Cas9 protein has a RuvC domain mutation; or 
the first modified CRISPR-Cas9 protein has a RuvC domain mutation and the second modified CRISPR-Cas9 protein has an HNH domain mutation; or 
the first modified CRISPR-Cas9 protein has an HNH domain mutation and the second modified CRISPR-Cas9 protein has an HNH domain mutation; or 


The prior art teaches that when Cas9 has a RuvC domain mutation it cleaves the noncomplementary strand (i.e., the one strand of the claim), and when Cas9 has an HNH domain mutation, it cleaves the complementary strand (i.e., the other strand of the claim) (Jinek et al. Science, Vol. 337, pages 816-821, August 17, 2012, cited on an IDS; e.g., page 817, paragraph bridging columns).  Thus, when both Cas9 nickases have a mutation in the same domain (i.e., the third and fourth options of claim 28), one guide RNA must bind to the “one strand,” and the other must bind to the “other strand” to create the double-stranded break required by the independent claim.  When the Cas9 nickases have mutations in two different domains, the guide RNAs must bind to the same strand (both the “one strand” of the claims) to create the double-stranded break required by the independent claim.
Paragraph [0023] of the disclosure provides literal support for Cas9 proteins with a mutation in either a RuvC domain or HNH domain to create a Cas9 protein that is able to introduce a nick into a double-stranded nucleic acid, which is also known as a nickase.  This paragraph does not provide support for introducing two different Cas9 proteins, where one has a mutation in the RuvC domain and the other has a mutation in the HNH domain.
Paragraph [0067] of the specification provides support for a method of modifying a chromosomal sequence using an RNA-guided endonuclease by “introducing one RNA-guided endonuclease to cleave one strand of a double-stranded sequence (or encoding nucleic acid) and two guide RNAs (or encoding DNA) into a cell or embryo, wherein each guide RNA directs the RNA-guided endonuclease to a specific target site, at which site the modified endonuclease cleaves one strand (i.e., nicks) of the double-stranded chromosomal sequence, and wherein the two nicks are in opposite strands an in close enough proximity to create a double-stranded 

    PNG
    media_image1.png
    294
    670
    media_image1.png
    Greyscale

The drawings do not show the NiCas-L and NiCas-R RNA-guided proteins binding to the same strand to cleave opposite strands.  There is no disclosure of guide RNAs that have complementarity to the same strand of a double-stranded chromosomal sequence, which are complexed with two different Cas9 nickase protein (i.e., one with an HNH domain mutation and one with a RuvC mutation).  The full breadth of the claims is not supported, either explicitly or implicitly, by the disclosure.
	The reply points to portions of provisional Application No. 16/761,046 rather than the instant disclosure.  The portion of the ‘046 application referenced are paragraphs [0003], [0011], [0072], [0074], claims 31-34 and 37-39, and Fig. 3A.
	Paragraph [0003] of the ‘046 application corresponds to paragraph [0012] of the instant application.  Paragraph [0011] of the ‘046 application corresponds to paragraph [0023] of the instant application.  Fig. 3A of the ‘046 application corresponds to Fig. 3A of the instant application.  These portions of the disclosure are discussed above. 
Paragraph [0072] of the ‘046 application corresponds to paragraph [0067] of the instant application.  However, paragraph [0072] of the ‘046 application states, “introducing two RNA-
Paragraph [0074] of the ‘046 application appears to correspond to paragraph [0022] of the instant specification.  This paragraph does not provide support for the claimed combination of Cas9 mutation or complementarity of the guide RNAs.
	The provisional application does not contain claims 31-34 or 37-39.  The instant application contained original claims 1-21.  Thus, the response does not appear to be referring to the original disclosure for support.  Original claim 4 recited, “wherein the Cas9 protein comprises a mutation in the RuvC or HNH domain.”  The original claims did not provide support for the introduction of two Cas9 proteins, one with a RuvC domain mutation, and the other with an HNH domain mutation.  The original claims did not provide support for guide RNAs that have complementarity to the same strand of a double-stranded sequence.
	Furthermore, in the reply filed 12/21/2020, new claim 35 was added.  The claim encompasses an embodiment where a vector encodes two modified CRISPR-Cas9 proteins operably linked to a single promoter control element, and two guide RNAs operably linked to a single promoter control element.  While the original disclosure provides support for 
a vector encoding an RNA-guided endonuclease operably liked to a promoter control sequence, and a sequence encoding a guide RNA operably linked to a promoter control sequence (e.g., paragraph [0005]), the original disclosure not provide support for a single promoter control sequence operably linked to nucleic acid encoding a first modified CRISPR-Cas9 protein and a 
The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the disclosure as originally filed, and the passages that Applicant has provided (indirectly by reference to the provisional application) do not provide support.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

27-32, 34-39 and 41-45 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang et al (US Patent No. 8,697,359 B1; see the entire reference).  This is a new rejection, necessitated by the amendment filed 12/21/2020.
Regarding claims 27, 28, 34-36 and 41, Zhang et al teach introducing into a eukaryotic cell, a vector system comprising one or more vectors comprising: a) a first regulatory element operably linked to one or more Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)—CRISPR associated (Cas) system guide RNAs that hybridize with target sequences in genomic loci of the DNA molecules, b) a second regulatory element operably linked to a Type-II Cas9 protein, wherein components (a) and (b) are located on the same or different vectors of the system (e.g., column 2, lines 30-62; paragraph bridging columns 8-9).  Zhang et al teach that the method allows for the introduction of a mutation at the cleavage site (e.g., paragraph bridging columns 8-9; paragraph bridging columns 18-19).  Zhang et al teach the method where the Cas9 protein from Streptococcus pyogenes is a Cas9 protein that lacks the ability to cleave one strand of a target polynucleotide, such as a protein with a D10A mutation in the RuvC I catalytic domain, or another mutation such as H840A, N854A, or N863A (e.g., column 18, lines 26-49).
At the paragraph bridging columns 18-19, Zhang et al state the following:
In some embodiments, a Cas9 nickase may be used in combination with guide sequence(s), e.g., two guide sequences, which target respectively sense and antisense strands of the DNA target. This combination allows both strands to be nicked and used to induce NHEJ. Applicants have demonstrated (data not shown) the efficacy of two nickase targets (i.e., sgRNAs targeted at the same location but to different strands of DNA) in inducing mutagenic NHEJ. A single nickase (Cas9-D10A with a single sgRNA) is unable to induce NHEJ and create indels but Applicants have shown that double nickase (Cas9-D01A and two sgRNAs targeted to different strands at the same location) can do so in human embryonic stem cells (hESCs). The efficiency is about 50% of nuclease (i.e., regular Cas9 without D10 mutation) in hESCs.

Streptococcus pyogenes Cas9 D10A (inactivated RuvC domain), the two guide sequences target sense (one) and antisense (the other) strands, and a mutation is introduced by nonhomologous end-joining (NHEJ) (e.g., column 18, lines 44-48paragraph bridging columns 18-19).  Further, Zhang et al teach the method where the Cas9 nickase is Streptococcus pyogenes Cas9 H840A, N854A and N863A (HNH domain) in place of Streptococcus pyogenes Cas9 D10A (e.g., column 18, lines 44-49; column 19, lines 8-21).
	Regarding claims 31 and 32, Zhang et al teach the method where the vector encoding Cas9 encodes Cas9 linked to a nuclear localization sequence (e.g., paragraph bridging columns 3-4).
Regarding claims 29 and 42, Zhang et al teach the method where the target polynucleotide of a CRISPR complex is base pairs with the guide sequence, which is directly upstream of a requisite 5’-NGG protospacer adjacent motif (PAM) (e.g., paragraph bridging columns 9-10; column 28, lines 17-32).	
Regarding claims 30, 43 and 44, Zhang et al teach the method where the sequence encoding the CRISPR enzyme (i.e., Cas9) is codon optimized for expression in eukaryotic cells (e.g., column 19, lines 22-24).
	Regarding claims 37-39, Zhang et al teach the method where the cell is a human embryonic stem cell (hESC), which are cells cultured in vitro (e.g., paragraph bridging columns 18-19).
	Regarding claims 31 and 45, Zhang et al teach the method where the CRISPR enzyme (i.e., Cas9) is part of a fusion protein, fused to a marker domain, such as a His tag, V5 tag, FLAG tag, or, GFP, for example (e.g., column 22, lines 36-59).

Claims 27-44 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cotta-Ramusino (WO 2016/057961 A1; see the entire reference).  This is a new rejection, necessitated by the amendment filed 12/21/2020.
Regarding claims 27 and 28, Cotta-Ramusino teaches a method of altering a nucleic acid at a target position in a eukaryotic cell, comprising contacting the cell with the disclosed Cas9 system, wherein the gRNA molecule and Cas9 fusion molecule interact with the nucleic acid, resulting in a cleavage event, wherein the cleavage event is repaired by at least one DNA repair pathway, such as a non-homologous end joining (NHEJ) pathway (e.g., page 8, lines 7-27; page 9, lines 14-21).  Cotta-Ramusino teaches the method where the cleavage events are more than one single strand break, specifically where the gRNA molecules position one cleavage event on each strand of the nucleic acid molecule (e.g., page 8, line 30 to page 9, line 12).  Cotta-Ramusino teaches the method where Cas9 protein complexed with guide RNA is introduced into the cell, or nucleic acid encoding Cas9 and guide RNA is introduced into the cell (e.g., page 11, lines 11-12; page 255, line 23 to page 256, line 20).    Cotta-Ramusino teaches that the two nickases create a double strand break, and the repair can result in indels (e.g., page 70, lines 1-22; page 222, line 14 to page 223, line 4).  Cotta-Ramusino teaches the method where two gRNAs are used to target Cas9 molecules to breaks, where the first gRNA is used to target a first Cas9 molecule to a first target position, and a second gRNA is used to target a second Cas9 molecule to a second position, where the first Cas9 molecule creates a nick on the fist strand, and the second dCas9 molecule create s a nick on the opposite strand to result in a double-strand break with a blunt end or with overhangs (e.g., page 225, lines 10-16).  Cotta-Ramusino teaches that if both Cas9 molecules have the same active domain (e.g., both have an active RuvC domain 
Regarding claim 29, Cotta-Ramusino teaches the method where the Cas9 polypeptide binds to a protospacer adjacent motif (PAM) adjacent to the sequence complementary to the gRNA (e.g., page 18, lines 29-32; page 69, lines 14-15; page 69, lines 1-13).
	Regarding claim 30, Cotta-Ramusino teaches the method where the nucleic acid encoding Cas9 is codon optimized (e.g., page 183, lines 4-12).
	Regarding claim 31 and 32, Cotta-Ramusino teaches the method where the Cas9 protein is fused to a nuclear localization signal (e.g., page 183, lines 10-12; page 254, lines 13-18).
	Regarding claim 33, Cotta-Ramusino teaches the method where Cas9 is delivered as RNA, and where the gRNA is delivered as DNA (e.g., pages 254-259).
	Regarding claim 34, Cotta-Ramusino teaches the method where the Cas9 and gRNA are delivered as DNA (e.g., page 254, lines 4-12).
	Regarding claim 35, Cotta-Ramusino teaches the method where the Cas9 protein and gRNA are both part of a vector and under the control of a promoter sequence (e.g., page 254, line 4 to page 256, line 5).
	Regarding claim 36, Cotta-Ramusino teaches the method where gRNAs are identified for dual-gRNA paired “nickase” strategy, where gRNA pairs should be oriented on the DNA such 
Regarding claims 37 and 38, Cotta-Ramusino teaches the method where the cell is a human cell (e.g., page 9, lines 19-24).
	Regarding claim 39, Cotta-Ramusino teaches the method where the cell is in vitro (e.g., page 11, lines 1-5; page 12, lines 1-2).
	Regarding claim 40, Cotta-Ramusino teaches the method where the cell is in vivo (e.g., page 11, lines 1-5; page 12, lines 1-2).
	Regarding claim 41, Cotta-Ramusino teaches the method where the Cas9 proteins are from Streptococcus pyogenes (e.g., paragraph bridging pages 3-4page 183, lines 10-14).
Regarding claim 42, Cotta-Ramusino teaches the method where the Cas9 polypeptide binds to a protospacer adjacent motif (PAM) adjacent to the sequence complementary to the gRNA (e.g., page 18, lines 29-32; page 69, lines 14-15; page 69, lines 1-13).
	Regarding claim 43, Cotta-Ramusino teaches the method where the nucleic acid encoding Cas9 is codon optimized (e.g., page 183, lines 4-12).
Regarding claim 44, Cotta-Ramusino teaches the method where the Cas9 proteins are from Streptococcus pyogenes (e.g., paragraph bridging pages 3-4page 183, lines 10-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-34 and 36-44 are rejected under 35 U.S.C. 103 as being unpatentable over Mali et al (US Patent No. 9,023,649 B2, effective date of 12/17/2012, which is the filing date of provisional application no. 61/738,355, cited as reference 4 on an IDS filed 8/26/2016; see the entire reference) in view of Kim et al (Genome Research, Vol. 22, No. 7, pages 1327-1333, April 20, 2012, cited on an IDS; see the entire reference), and Gregory et al (US Patent Application Publication No. 2013/0196373 A1, effective date of 11/16/2011, which is the filing date of provisional application no. 61/560,630, cited in a prior action; see the entire reference).  This rejection was made over claims 1, 7, 9-11, 13, 15, 16, 18-21 and 23-25 in the prior action and has been rewritten to address the cancellation of all pending claims and addition of new claims in the reply filed 12/21/2020.
Regarding claims 27-32, 34, 42, 43, Mali et al teach a method for modifying a chromosomal sequence in a eukaryotic cell comprising introducing into the eukaryotic cell a DNA vector comprising a promoter operably linked to a human codon-optimized nucleic acid sequence encoding Cas9 endonuclease protein bearing a C-terminal SV40 nuclear localization signal (NLS), and a DNA vector comprising a promoter operably linked to a nucleic acid encoding a guide RNA (gRNA) having a first region having complementarity to a target site on 
Mali et al teach the method where the Cas9 is substituted with a modified Cas9 (e.g., column 2, lines 1-29; '355 at page 2, 2nd full paragraph).  Mali et al teach the method where the nucleic acid molecule encoding Cas9 endonuclease was substituted with a nucleic acid molecule human codon-optimized Cas9 nickase comprising a D10A mutation and an NLS (e.g., column 4, lines 32-65; column 14, lines 41-57; Fig. 5B; '355 at the paragraph bridging pages 8-9, paragraph bridging pages 23-24).  Mali et al teach that the Cas9D10A is able to nick DNA (e.g., paragraph bridging columns 5-6; column 14, lines 41-57; ‘355 at the paragraph bridging pages 8-9; paragraph bridging pages 23-24).  Mali et al teach that Cas9 and Cas9D10A can effect successful homologous recombination (HR) at nearly similar rates (e.g., column 14, lines 47-48; Fig. 5; '355 at the paragraph bridging pages 23-24).
Mali et al teach the method of using Cas9 endonuclease, where a donor polynucleotide is not introduced, and the double strand break (DSB) is repaired by non-homologous end joining (NHEJ) to introduce inactivation mutations into the chromosomal sequence (e.g., paragraph bridging columns 4-5; column 5, lines 15-29; Figs. 10-11; '355 at the paragraph bridging pages 6-7, page 7, 1st full paragraph, Fig. 2).

Regarding claims 39 and 40, Mali et al teach the method where the eukaryotic cell is in vitro or in vivo (e.g., paragraph bridging columns 5-6; column 9, lines 51-63; ‘355 at the paragraph bridging pages 8-9; paragraph bridging pages 15-16). 
Regarding claims 36, 41 and 44, Mali et al teach the method of using the Cas9 endonuclease, where the Cas9 protein is from Streptococcus pyogenes (e.g., column 9, lines 22-50; ‘355 at the paragraph bridging pages 14-15).  
Mali et al do not teach the method where two guide RNAs are used to direct Cas9 D10A to two target sites on opposite strands of the chromosomal sequence to create the DSB.
Kim et al teach that two nickases that each create a nick or single-strand break (SSB) can be used together to create a double-strand break (DSB) by cleaving on opposite strands (e.g., paragraph bridging pages 1328-1329).  Kim et al teach that the composite DSB created by two zinc finger nickases in cultured human cells could be efficiently repaired by non-homologous end joining (NHEJ) (e.g., paragraph bridging pages 1328-1329).  
Gregory et al teach that “cleavage” means “breakage of the covalent backbone of a DNA molecule" (e.g., paragraph [0075]; '630 at paragraph [0061]).  Gregory et al teach that double-stranded cleavage can occur as a result of two distinct single-stranded cleavage events (e.g., paragraph [0075]; '630 at paragraph [0061]).  Gregory et al teach that "nicking" refers to single-stranded cleavage specifically (e.g., paragraph [0075]; '630 at paragraph [0061]).  Gregory et al teach TALEN proteins that act as a “nickase” on DNA, where the TALEN nickase cleaves one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modifying a chromosomal sequence in a eukaryotic cell of Mali et al to include the use of two nickases that each create a single-strand break on opposite strands to create a double-strand break as taught by Kim et al and Gregory et al.  Mali et al specifically compare the use of the guided Cas9 system to the use of  zinc finger nucleases (ZFNs) and Tal-effector nucleases (TALENs) and conclude that the targeting efficiencies of RNA-guided editing is similar to ZFNs or TALENs (e.g., column 15, lines 53-58; ‘355 at the paragraph bridging pages 25-26), and that the RNA-guided system can be readily adapted to modify other genomic sites by simply modifying the sequence of the gRNA expression vector to match a compatible sequence in the locus of interest (column 5, lines 13-55).  Further, Mali et al teach it is feasible to introduce two guide RNAs to the same target locus along with Cas9 to create a deletion of a 19 bp fragment between the cleavage sites (e.g., column 5, lines 15-29; Fig. 10; ‘355 at page 7, 1st full paragraph, Fig. S8).  As discussed above, Mali et al specifically demonstrate the functionality of RNA-guided Cas9 and Cas9 D10A in eukaryotic 
One would have been motivated to make such a modification in order to receive the expected benefit of enhancing cleavage specificity at any chosen site and being able to provide user-designed overhangs as taught by Gregory et al, while using an system that is simple to modify and adapt to other genomic sites simply by modifying the sequence of the gRNA expression vector match a compatible sequence at the locus of interest Mali et al (e.g., column 5, lines 43-55; ‘355 at page 8, 1st paragraph).

Claims 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mali et al (US Patent No. 9,023,649 B2, effective date of 12/17/2012, which is the filing date of provisional application no. 61/738,355, cited as reference 4 on an IDS filed 8/26/2016; see the entire reference) in view of Kim et al (Genome Research, Vol. 22, No. 7, pages 1327-1333, April 20, 2012, cited on an IDS; see the entire reference), and Gregory et al (US Patent Application Publication No. 2013/0196373 A1, effective date of 11/16/2011, which is the filing date of provisional application no. 61/560,630, cited in a prior action; see the entire reference) as applied to claims 27-34 and 36-44 above, and further in view of Zhang et al (US Patent Application Publication No. 2014/0310830 A1, effective date of December 12, 2012, which is the filing date of US Provisional Application No. 61/736,527, cited on an IDS; see the entire reference).  This rejection was made over claims 6 and 14 in the prior action and has been rewritten to address the cancellation of all pending claims and addition of new claims in the reply filed 12/21/2020.

Mali et al, Kim et al and Gregory et al do not teach the method where the Cas9 contains a marker domain.  Mali et al, Kim et al and Gregory et al do not teach the method where the DNA vector encoding the Cas9 protein further comprises the DNA comprising the promoter operably linked to the nucleic acid sequence encoding the guide RNA.  
Zhang et al teach the fusion of Cas9-NLS protein to a detectable marker, such as a GFP, RFP, CFP, HA tag, flag tag or SNAP tag in order to provide a protein that is detectable and that can be used to show accumulation of the protein in the nucleus (e.g., paragraph [0133]; ‘527 at paragraphs [0063] and [0069]).  Zhang et al teach a bicistronic expression vector to drive co-expression of chimeric guide RNA and SpCas9 in transfected human cells in order to increase co-delivery efficiency (e.g., paragraph [0213]; ‘527 at the paragraph bridging pages 265-266).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined teachings of Mali et al, Kim et al and Gregory et al to include the marker domain and the coding sequences in a single vector taught by Zhang et al.  Mali et al teach it is within the skill of the art to express a Cas9-NLS fusion protein from a vector to target chromosomal DNA in the nucleus of a eukaryotic cell, and to express guide RNA from a separate vector.  Zhang et al teach the expression of a Cas9-NLS and marker fusion in a cell, and expression of Cas9 and guide RNA from the same vector.  One would have had a reasonable expectation of success in cloning the sequences and using them in eukaryotic cells to both visualize the Cas9 fusion protein in the nucleus and to co-deliver the necessary components of the method.  


Response to Amendment – Declaration Under 37 CFR 1.131
The declaration under 37 CFR 1.131 filed 12/21/2020 is insufficient to overcome the above rejections because a declaration under 37 CFR.131 cannot be used to antedate a reference in an application being examined under the first inventor to file provisions of the AIA .

Response to Amendment – Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 12/21/2020 is insufficient to overcome the rejections presented above.
The declaration reiterates the previous declaration and indicates that the analyses and opinions presented in the prior application have not changed in view of the new claims.
This declaration is not found persuasive, because it does not take into account the effective filing date of the instant claims along with the specific teachings of the applied references.

Response to Arguments - 35 USC § 103
The rejection of claims 1, 7, 9-11, 13, 15, 16, 18-21 and 23-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mali et al (Science, Vol. 339, pages 823-826, January 3, 2013, including pages 1-36 of Supplementary Materials) in view of Kim et al (Genome Research, Vol. 22, No. 7, pages 1327-1333, April 20, 2012), and Gregory et al (US Patent Application 
The rejection of claims 1, 7, 9-11, 13, 15-21 and 23-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mali et al (US Patent No. 9,023,649 B2, effective date of 12/17/2012, which is the filing date of provisional application no. 61/738,355) in view of Kim et al (Genome Research, Vol. 22, No. 7, pages 1327-1333, April 20, 2012), and Gregory et al (US Patent Application Publication No. 2013/0196373 A1, effective date of 11/16/2011, which is the filing date of provisional application no. 61/560,630) is moot in view of Applicant’s cancellation of the claims in the reply filed 12/21/2020.
The rejection of claims 6 and 14 under Mali et al (US Patent No. 9,023,649 B2, effective date of 12/17/2012, which is the filing date of provisional application no. 61/738,355) in view of Kim et al (Genome Research, Vol. 22, No. 7, pages 1327-1333, April 20, 2012), and Gregory et al (US Patent Application Publication No. 2013/0196373 A1, effective date of 11/16/2011, which is the filing date of provisional application no. 61/560,630), and further in view of Zhang et al (US Patent Application Publication No. 2014/0310830 A1, effective date of December 12, 2012, which is the filing date of US Provisional Application No. 61/736,527, cited on an IDS; see the entire reference) is moot in view of Applicant’s cancellation of the claims in the reply filed 12/21/2020.
The rejection of claims 1, 6, 7, 9-21 and 23-26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doudna et al (US Patent Application Publication No. 2014/0068797, cited as reference 11 on the IDS filed 8/26/2016, effective date of 10/19/2012, which is the filing date of provisional application no. 61/716,256), as evidenced by Järver et al (Drug Discovery Today, 
With respect to the new rejection presented above, Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
The response points to an affidavit or declaration under 37 C.F.R 1.131 to establish invention of the subject matter of the rejected claims prior to the effective date of the cited references.
This argument is not found persuasive, because an affidavit or declaration under 37 C.F.R 1.131 cannot be used to antedate a reference in an AIA  application.  The above rejections are not pre-AIA  rejections.
The response points to a declaration under 37 C.F.R. 1.132 by Dr. Paula Cannon.
This declaration is not sufficient to overcome the rejection, because it does not take into account the effective filing date of the instant claims along with the specific teachings of the applied references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘135 application is drawn to a “method for modifying an immune-related genomic locus in a eukaryotic cell, the method comprising introducing into the eukaryotic cell Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) nickase ribonucleoproteins (RNPs) comprising a pair of guide RNAs designed to hybridize with target sequences in the immune-related genomic locus, such that repair of a double- stranded break created by the CRISPR nickase RNPs results in modification of the immune-related genomic locus.”  Claim 2 of the ‘135 application specifies that the target sequence of the pair of guide RNAs are on opposite strands of the immune-related genomic locus.  Claims 5 and 6 specify that the CRISPR nickase RNP comprises a Cas9 nickase, and claim 7 specifies that the Cas9 nickase is a SpCas9 nickase.  Claim 8 specifies that the SpCas9 nickase is a Cas9-D10A nickase or a Cas9-H840A nickase.  Claim 9 requires the Cas9 nickase to comprise at least one nuclear localization signal, at least one cell-penetrating domain, at least one marker domain, at least one chromatin disrupting domain, or a combination thereof.  Claim 11 specifies that the eukaryotic cell is a human cell or a non-human mammalian cell.  Instant claims 30, 33-35 and 43 do not further limit the Cas9 protein embodiment of the instant independent claim and read upon the selection of this embodiment.  Accordingly, instant claims 27-45 are not patentably distinct from the claims of the ‘135 application.  


Claims 27-45 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 8 and 10-12 of copending Application No. 17/208,477 (hereinafter the ‘477 application) in view of Jinek et al (Science, Vol. 337, pages 816-821, August 17, 2012, cited on an IDS).  This is a new rejection.
Claim 3 of the ‘477 application is drawn to method for modifying a chromosomal sequence in a cell or embryo, the method comprising introducing into the cell or embryo (a) two or more RNA- guided endonucleases or nucleic acid encoding two or more RNA-guided endonucleases and (b) two or more guiding RNAs or DNA encoding two or more guiding RNAs, wherein each guiding RNA guides one of the RNA- guided endonucleases to a targeted site in the chromosomal sequence and the RNA-guided endonuclease cleaves at least one strand of the chromosomal sequence at the targeted site, wherein the RNA-guided endonuclease is derived from a Cas9 protein that comprises at least two nuclease domains, and wherein one of the nuclease domains of each of the two RNA-guided endonucleases is modified such that each RNA-guided endonuclease cleaves one strand of a double-stranded sequence, and wherein the two RNA-guided endonucleases together introduce a double- stranded break in the chromosomal sequence that is repaired by a DNA repair process such that the chromosomal sequence is modified, which reads on nonhomologous end-joining (NHEJ).  Claim 10 of the ‘477 application depends from claim 1 and specifies that each RNA-guided endonuclease further comprises at least one additional domain chosen from a nuclear localization signal, a cell-penetrating domain, or a marker domain.  Claim 11 depends from claim 1 and requires one functional nuclease 
The claims of the ‘477 application do not explicitly state that the target site is immediately followed by a protospacer adjacent motif (PAM) or that the CRISPR-Cas9 protein is Streptococcus pyogenes Cas9 with a D10A mutation.  However, Jinek et al teach Cas9 from Streptococcus pyogenes with a D10A mutation, which converts the Cas9 nuclease to a protein that nicks double-stranded DNA (e.g., page 816, right column, 1st full paragraph; page 817, paragraph bridging left and middle column; Fig. 2).  Furthermore, Jinek et al teach that a PAM is required to license target DNA cleavage by the Cas9-tracrRNA;crRNA complex (e.g., Fig. 4).  Thus, it would have been obvious to one to require binding of the guide RNA binding adjacent to a PAM, which Jinek et al teach is required in order to achieve the predicable result of providing nicking function.  Further, it would have been obvious to one to use the Streptococcus pyogenes with a D10A mutation, which was known to be a Cas9 protein of the claimed function in order to provide a specific protein for carrying out the claimed assay.  Claim 43 does not further limit the Cas9 protein embodiment of the claims from which it depends and does read upon the selection of the protein embodiment.  Accordingly, claims 29, 36 and 41-45 are not patentably distinct from the claims of the ‘477 application.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments – Double Patenting
The rejection of claims 1, 6, 7, 9-21 and 23-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7, 9, 11, 15 and 16 of copending Application No. 16/383,135 (hereinafter the ‘135 application) in view of Doudna et al is moot in view of Applicant’s cancellation of the claims in the reply filed 12/21/2020.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trevino et al. Genome editing using Cas9 nickases. Methods in Enzymology, Vol. 546, pages 161-174, 2014, added to PubMed on 11/16/2014.  Trevino teaches that Cas9 nickases had been known to mediate highly specific genome editing, either via nonhomologous end-joining or homology-directed repair (e.g., Abstract; Fig. 8.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699